Citation Nr: 1302392	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral foot disability other than bilateral pes planus and right foot hallux valgus, to include bilateral hammertoe disabilities of the second and third toes and onychomycosis of the right great toenail (claimed as residuals of corns and bunions on the feet).


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was placed in the claims file and was considered in appellate review.

In a June 2010 action, the Board reopened the above claims finding that new and material evidence had been submitted and remanded the claims for additional development.

Following a review of the claim, in March 2011, the Board referred the case to the Veterans Health Administration (VHA) for an expert opinion concerning the Veteran's bilateral pes planus.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  The requested VHA opinion was received at the Board and it was determined that the opinion provided was insufficient.  Hence, the VHA was requested that another opinion, or an addendum, be obtained and forwarded to the Board for review.  Both opinions have now been included in the claims file for review.  The appellant along with his accredited representative were notified of the VHA opinion in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993).

The Veteran's claims thereafter again were remanded by the Board in September 2011 for additional development.  The requested development having been completed, the matter again is before the Board.

The Board notes that the September 2011 remand also included the issue of entitlement to service connection for blackouts.  In a November 2012 rating decision, the RO granted service connection for the Veteran's blackouts.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

Finally, the Board observes that the Veteran's foot disability other than bilateral pes planus and right foot hallux valgus previously has been characterized as entitlement to service connection for residuals of corns and bunions on the feet.  However, in light of the Veteran's contentions, the grant of entitlement to service connection for right foot hallux valgus that encompassed associated bunions, the May 2012 supplemental statement of the case (SSOC), and the Court's holding in See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board has recharacterized the claim as listed above.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A physical examination at the time of entrance into service included a diagnosis of bilateral third degree pes planus, for which the Veteran currently was asymptomatic.

2.  An increase in the severity of Veteran's pre-service bilateral pes planus disability during service has not been demonstrated.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot disability other than bilateral pes planus and right foot hallux valgus that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral pes planus disability was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012).

2.  A bilateral foot disability other than bilateral pes planus and right foot hallux valgus was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and information was obtained concerning where the Veteran is treated for the disabilities and the symptoms he experienced in service and thereafter.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization or attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard and pursuant to the Board's June 2010 and September 2011 remand directives, VA treatment records dating from March 1963 to January 1980 and from January 2010 were requested.  Records dated prior to January 1980 and from January 2010 were obtained and associated with the claims file.  In addition, pursuant to the Board's September 2011 remand directives records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has indicated that all treatment for his foot problems has been through VA and, as such, there is no evidence that private medical records exist that would be pertinent to the claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In that regard, pursuant to the Board's June 2010 remand directives the Veteran was afforded a VA examination in July 2010 for both claims on appeal.  In addition and as mentioned above, the Board sought a medical opinion through the Veterans Health Administration (VHA) that was rendered in April 2011, with an addendum provided in May 2011.  The Board finds the July 2010 examination to be thorough and complete with respect to the hammertoes and onychomycosis claim and the April 2011 VHA opinion and May 2011 addendum to be thorough and complete with respect to the bilateral pes planus claim.  The examiner and reviewer noted that the claims file had been reviewed, which included service, VA, and SSA records.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran (in the case of the July 2010 VA examination), and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination report and opinions and the fact there is no rule as to how current an examination must be, the Board concludes the examination and opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of SSA records, VA treatment records from March 1963 to January 1980 and from January 2010, the July 2010 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its June 2010 and September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that he has multiple disabilities of the feet that were caused or, in the case of pes planus, permanently aggravated by his military service.  The Veteran contends that problems other than pes planus began during military service and have continued to the present.

The Veteran's service treatment records include a notation of third degree pes planus that was asymptomatic at the time of the November 1959 examination at induction into the Army of the United States (AUS).  In a contemporaneous Report of Medical History, the Veteran explicitly denied a history of foot trouble.  By contrast, on examination in September 1960, when he was discharged from the AUS to immediately enlist in the Regular Army (RA), the Veteran's feet were noted as normal.  In a contemporaneous Report of Medical History, however, the Veteran reported a history of foot trouble.  The Veteran did not specifically report what type of foot problems he had experienced or was experiencing.  In January 1961, the Veteran was diagnosed with a corn on the second toe with a slight deformity.  The Veteran had previously been treated with paring and acid plasters, but the corn continued to bother him.  Later that month, the Veteran reported that for some time the tops of his boots had been rubbing against his toes and caused soreness.  On examination, there was mild clawing of the lateral four toes and pronated feet.  The Veteran's boots were too small, but he stated that his other boots fit him better.  The impression was congenital pes planus with toe clawing.  The treatment provider indicated that the Veteran's boots should be checked for proper fit and that he should continue to use band aids or other dressing to protect the tops of his toes from rubbing.  Finally, the provider indicated that it was possible that the Veteran should be excluded from prolonged activity on his feet, if such activities contributed to his discomfort.  The Veteran had a separation examination in August 1963.  He was assessed with bilateral first degree pes planus that was asymptomatic.  In a contemporaneous Report of Medical History, the Veteran reported a history of foot trouble.  Specifically, he noted a history of athlete's foot and blisters with long walking, neither of which was a problem at that time.

After service, the claims file does not indicate complaints of or treatment for bilateral foot problems for multiple decades.  In that regard, the Board notes that in November 1979 an examination report indicated that the Veteran retained good mobility, but that lateral movement caused pain in the sides and legs.  There was no mention of pain or problems in the feet and the Veteran was assessed with possible neurogenic pain from disc herniation.  In November 1983, the Veteran was evaluated for psychiatric problems.  During discussion of past medical history, the Veteran reported chronic stomach pains, sinus problems that he believed caused blackouts, back problems, and a right middle finger injury, but did not report or otherwise discuss foot problems.  

A March 1986 treatment record indicated that in November 1985 the Veteran had undergone surgery on his right toe, which had become infected.  Specifically, the surgery had involved the right big toe nail and the infection involved the nail bed.  In September 1986, the Veteran underwent another surgery that included the removal of ingrown toenail on the right big toe with destruction of the nail root.  In May 1987, the Veteran's toe was fully healed and he stated that he was unsure why he had been scheduled for an evaluation at that time.  By at least December 1991, the Veteran had been diagnosed with onychauxis and/or onychomycosis of the right great toe.  A March 1996 VA treatment record noted a diagnosis of hammertoes; however, such diagnosis clearly preceded the 1996 notation as the record noted that the hammertoes were stable and a March 1992 record noted that the Veteran had "cock-up toes."  Diagnoses and/or treatment for the foregoing have continued to the present.

In support of his claim, the Veteran submitted letters from his wife and sister.  Both statements used the same language and noted that the Veteran still had flat feet from service and that he needed to be careful about what shoes he wore due to pain.  

During his January 2010 Board hearing, the Veteran reported ongoing foot problems during service, including corns and bunions, for which he received treatment.  The Veteran experienced continuing problems from service that included ongoing treatment and a bunionectomy.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted review of the claims file.  The Veteran reported bilateral foot pain beginning in 1962, but denied any specific injury.  He indicated that the pain had progressively worsened over the following 40 years.  Following physical examination and x-rays, in relevant part, the examiner diagnosed hammertoe deformity of the bilateral second and third toes, bilateral pes planus, and onychomycosis of the right great toenail.  As to etiology, the examiner concluded that as to the pes planus the disability preexisted service, but that that physical activity may have worsened pain.  That said, pes planus in an adult was a progressive deformity.  The examiner concluded that he was unable to comment on whether his service exacerbated his pes planus without resort to speculation.  As to the onychomycosis, it was unlikely that the disability was connected to the Veteran's service.  The rationale was that the disability was fairly recent in onset, was a fairly common diagnosis, and had never been shown to be associated with a prior history of prolonged exposure to a wet environment when such problems were not manifested closely in time.  As to the hammertoes, while the Veteran claimed that the hammertoes were diagnosed in service such a diagnosis was not supported by the service treatment records and there was no definitive connection to shoe wear for such a diagnosis in males.  As such, it was less likely than not that the hammertoes were connected to the Veteran's military service.

The Board found the July 2010 VA examination report inadequate as to the bilateral pes planus claim and sought an additional medical opinion from the VHA.  The resulting April 2011 VHA opinion discussed the Veteran's medical history and noted that pes planus could be symptomatic or non-symptomatic in nature.  The opinion also discussed a study of flatfoot that found the cause of the problem could be associated with family history, wearing shoes during childhood, obesity, and urban residency.  The reviewing physician concluded that the documents of record provided no support to the Veteran's assertion that his bilateral pes planus was aggravated or permanently worsened during service.  The examiner noted the notation of pes planus on entrance into service, the report of "foot trouble" in September 1960 that was not further explained, and the absence of any other documented physical findings of permanent worsening in service did not support the Veteran's assertion that his bilateral pes planus was permanently worsened during service.  The physician concluded, however, that whether the Veteran's pes planus was exacerbated by service could not be determined based on the available documentation alone.  

As such, the Board sought an addendum opinion to the April 2011 VHA opinion.  In a May 2011 addendum, the same physician noted that the Veteran had a bilateral pes planus disability diagnosed on entrance into service and that the evidence of record did not reveal an injury or disease incurred in or aggravated by service or otherwise show an increase in severity during active service.  Indeed, there was no evidence to indicate that the Veteran's service impacted his preexisting pes planus disability.  As such, it was the physician's opinion that the Veteran's pes planus was not aggravated or permanently worsened during service.

Bilateral Pes Planus

As noted above, the Veteran contends that his bilateral pes planus disability was caused or aggravated by his military service and, specifically, that his symptoms began during service and have continued to the present.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a preexisting bilateral pes planus disability was noted on examination for entrance into service in November 1959, the presumption of soundness at entrance into service does not apply.  See id.

Initially, given the nature of pes planus in general and specifically the Veteran's bilateral pes planus disability, the Board has considered whether the Veteran's bilateral pes planus disability would be categorized as a disease or congenital defect.  In that regard, a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954)).  In this case, the April 2011 VHA opinion findings clearly demonstrate that the Veteran's bilateral pes planus would be categorized as a disease.  Specifically, the April 2011 VHA opinion noted that conditions such as pes planus could worsen or deteriorate as a result of wearing shoes during childhood, obesity, or living in an urban environment.  In light of the foregoing, the Board concludes that the evidence of record establishes that the Veteran's bilateral pes planus is best categorized as a disease and will continue its analysis on that basis.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board concludes that the preponderance of the evidence demonstrates that there was no increase in severity during service of the Veteran's preexisting bilateral pes planus disability.  In reaching that conclusion, the Board has considered the Veteran's reports that his bilateral pes planus first became symptomatic during service and that he has experienced ongoing related foot problems from that time.  Certainly the Veteran is competent to report events he experienced and resulting physical symptoms, such as foot pain.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service symptoms and continuity of foot problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not support the Veteran's claims that he experienced ongoing problems with pes planus in service, beginning in 1962.  Indeed, during the Veteran's August 1963 separation examination he denied any current symptoms with respect to his bilateral pes planus.  The Board acknowledges that in September 1960 the Veteran reported a history of foot problems without further explanation; however, this statement was prior to the Veteran's current claim as to the onset of foot pain he associates with his pes planus and, of even greater significance, he reported a history of foot problems in August 1963 at the time of separation from service and specifically noted that the problems were related to Athlete's foot and blisters with which the Veteran had no problems at the time of separation from service.  Moreover, the examiner at the time of the Veteran's separation examination found that the Veteran's pes planus was asymptomatic and of the first degree.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of foot problems following symptom onset during service.  Rather, the Veteran specifically denied symptoms associated with his diagnosed bilateral pes planus at entrance and separation from service and his reported history of foot problems at separation were unrelated to his pes planus and, in any case, were not causing any current problems.  The Board finds credible and probative the statements the Veteran made at the time of separation and the findings of the medical examiner at that time that the disorder was asymptomatic.  As such, the ultimate conclusion is that the Veteran's current statements regarding continuity of foot problems from service are not credible evidence.

The April 2011 VHA opinion and May 2011 addendum considered the Veteran's contentions of ongoing foot problems, but afforded them little or no weight, as evidenced by the rationale for the opinion that the Veteran's bilateral pes planus was not aggravated or permanently worsened during service.  Specifically, the physician noted that the absence of evidence of foot trouble in the Veteran's service treatment records and a study showing other causes for pes planus and associated problems.  The report and addendum were based on consideration of his reported medical history, appropriate diagnostic testing, the July 2010 VA examination report (including the Veteran's lay statements and physical examination), and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  The Board acknowledges that its March 2011 VHA opinion request did not include the proper legal standard; specifically while the request asked whether the Veteran's pes planus was aggravated during service and whether any such increase in disability was due to the natural progression of the condition, the request did not ask whether there was clear and unmistakable evidence that any in-service aggravation of the pes planus was due to the natural progress of the disease.  That said, given that the VHA physician answered the initial question in the negative, that is that that there was no aggravation of the bilateral pes planus in service, any such error as to the phrasing of any follow-up questions regarding the nature and etiology of such non-existent aggravation is not prejudicial to the Veteran.  In summary, the physician's conclusion is fully explained and consistent with the evidence of record.

The Board notes that there is no other medical evidence of record to support the Veteran's assertions that his bilateral pes planus became symptomatic during service and these problems have continued to the present.  Indeed, the July 2010 VA examiner specifically considered these contentions, but concluded that the Veteran's preexisting bilateral pes planus did not increase in severity and was not otherwise aggravated by service.

Finally, the Board also has considered the statements of record from the Veteran's wife and sister.  These statements, however, address only the Veteran's current bilateral pes planus and do not explicitly discuss either the timing of onset of symptoms or increase in severity of any such symptoms during the Veteran's military service.  As such, these statements are of no probative value with respect to whether the Veteran's preexisting bilateral pes planus underwent an increase in severity during service.  To the extent that the statements of the Veteran's wife and sister can be considered an attempt to assert that the Veteran did not have a bilateral pes planus disability prior to entry into military service, the Board finds these statements not credible evidence in light of the clear medical evidence of such disability at the time of medical examination at entry into service.

In conclusion, the VHA physician in his April 2011 opinion and May 2011 addendum clearly reviewed the Veteran's medical history, including the July 2010 VA examination report, and offered a detailed rationale for his opinion.  The Board finds this the most probative evidence of record.  No other medical professional has suggested that the Veteran's preexisting bilateral pes planus disability underwent an increase in severity in service.  The Veteran's representations of an aggravation of pes planus problems from service are refuted by the record and deemed not credible.  The Board also finds the statements of the Veteran's wife and sister of no probative value as to whether the preexisting bilateral pes planus disability underwent an increase in severity in service.  Thus, it is evident that there was no increase in severity of the pre-existing bilateral pes planus in service; and aggravation is not conceded.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Bilateral Hammertoes and Onychomycosis of the Right Great Toenail

As discussed above, the Veteran has diagnosed bilateral hammertoes of the second and third toes and onychomycosis of the right great toenail.  The crucial question, therefore, is whether the Veteran's bilateral hammertoes and/or onychomycosis of the right great toenail was caused by military service.  Based on the evidence outlined above, the Board concludes they were not.

In reaching that determination, the Board notes that no medical professional has linked the Veteran's hammertoes or onychomycosis to his military service.  In that regard, the Board finds the July 2010 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the current hammertoes and onychomycosis were related to the Veteran's service.  The examiner noted that the Veteran was not diagnosed with onychomycosis until many years after service, that this was a common problem, and that there was no known link between prolonged exposure to a wet environment and development of such a disorder without any "direct temporal relation."  As to the hammertoes, the examiner noted that there was no definitive connection between hammertoes and shoe wear in males.  The examiner considered the Veteran's service treatment records, including the January 1961 diagnosis of toe clawing, but concluded that the Veteran's contentions that he was diagnosed with hammertoes in service was not supported by the evidence of record.  The examiner's overall conclusions are fully explained and consistent with the evidence of record.

The Board recognizes that the Veteran has asserted on multiple occasions, including in December 2010, that he has "arthritis" of the feet, for which service connection is warranted.  In that regard, the Board notes that the evidence of record indicates arthritis of the feet only with respect to the first metatarsophalangeal joint of the right foot.  Specifically, June 2011 x-rays showed hallux valgus of the right foot with degenerative changes of first metatarsophalangeal joint.  As noted above, the Veteran is separately service connected for right foot hallux valgus and the assigned disability rating has not been appealed to the Board.  On x-ray examination in conjunction with the July 2010 VA examination, there was no significant joint space narrowing on the left of the IP or MP joints, no significant midfoot joint space narrowing or osteophyte formation, and there was mild spurring at the level of the plantar fascial insertion as well as the Achilles' insertion, however, arthritis was not diagnosed by the examiner.  Thus, there is no evidence of record of arthritis of the bilateral feet other than the separately service connected degenerative changes of the first metatarsophalangeal joint of the right foot.

The Board otherwise has considered the Veteran's contentions that his foot problems, including hammertoes and onychomycosis, are related to his military service. In that regard, the Board acknowledges that the Veteran can attest to observed physical symptoms, such as foot problems and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Veteran has only clearly indicated that he experienced problems related to pes planus, corns and bunions in service.  As discussed above, the Veteran is service connected for right foot hallux valgus.  The Veteran has not claimed that his hammertoes or onychomycosis began during service or that there was continuity of such problems from service.  As such, the Board finds any such attempts by the Veteran to link his current bilateral hammertoes and right great toe onychomycosis extremely problematic given the absence of a continuity of such problems from service and the complex medical nature of such a diagnosis.  As such, the Board affords far greater weight to the opinions expressed in the July 2010 VA examination report, which is the only medical professional's opinion of record, than the Veteran's lay opinions given the medical professional's presumed significantly greater knowledge and understanding of complex disease processes and etiologies.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, there is no objective evidence of hammertoes or onychomycosis during service or for many years after service.  Additionally, the most probative medical evidence of record, the July 2010 VA examination report, explicitly concluded that it was less likely than not that the Veteran's bilateral hammertoes and right great toenail onychomycosis were due to his military service.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current bilateral hammertoes and right great toenail onychomycosis to service are afforded significantly less probative weight than the medical opinions to the contrary.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a bilateral foot disability other than bilateral pes planus and right foot hallux valgus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


